 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID LOUIS GUIDRY,                                    No. 2:19-cv-0736 AC P
12                            Plaintiff,
13                v.                                        ORDER AND FINDINGS AND
                                                            RECOMMENDATIONS
14   GENE VOROBYOV,
15                            Defendant.
16

17                Plaintiff is a federal prisoner proceeding pro se with a civil rights action and has requested

18   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. He has also filed a motion for

19   summary judgment.

20          I.         Application to Proceed In Forma Pauperis

21                Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

22   § 1915(a). ECF No 2. Accordingly, the request to proceed in forma pauperis will be granted.

23          II.        Statutory Screening of Complaints for Plaintiff’s Proceeding In Forma Pauperis

24                The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

25   action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

26   (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

27   § 1915(e)(2).

28   ////
                                                            1
 1          A claim “is frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v.
 2   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
 3   1984). “[A] judge may dismiss [in forma pauperis] claims which are ‘based on indisputably
 4   meritless legal theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on
 6   other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical
 7   inquiry is whether a constitutional claim, however inartfully pleaded, has an arguable legal and
 8   factual basis. Franklin, 745 F.2d at 1227-28 (citations omitted).
 9          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
12   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a
14   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
15   sufficient “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555
16   (citations omitted). “‘[T]he pleading must contain something more . . . than . . . a statement of
17   facts that merely creates a suspicion [of] a legally cognizable right of action.’” Id. (alteration in
18   original) (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
19   § 1216 (3d ed. 2004)).
20          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
22   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
23   content that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
25   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
26   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
27   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
                                                        2
 1       III.      Complaint
 2              The complaint alleges that defendant Vorobyov violated plaintiff’s Sixth Amendment
 3   rights when he provided ineffective assistance of counsel that resulted in plaintiff’s conditional
 4   release being revoked under 18 U.S.C. § 4246(f) and plaintiff being civilly committed under 18
 5   U.S.C. § 4243(d). ECF No. 1. The contemporaneously filed motion for summary judgment
 6   states that plaintiff remains in custody to this date. ECF No. 3 at 2.
 7       IV.       Failure to State a Claim
 8                 A. No Government Action
 9              Although plaintiff does not identify the case in which defendant Vorobyov represented
10   him, review of this court’s records reveals that Vorobyov was appointed to represent plaintiff in
11   United States v. Guidry, No. 2:01-cr-0024 JAM.1 Accordingly, to the extent plaintiff appears to
12   be attempting to state a claim against his former attorney under Bivens v. Six Unknown Named
13   Agents, 403 U.S. 388 (1971), his claim fails because an attorney appointed to represent an
14   indigent defendant does not act under color of federal law. See Cox v. Hellerstein, 685 F.2d
15   1098, 1099 (9th Cir. 1982) (affirming dismissal of Bivens action against federal defender because
16   a public defender does not act under color of federal law). Because a Bivens action lies only
17   against federal officers, and an attorney appointed to represent an indigent criminal defendant
18   does not act as a federal officer, plaintiff cannot maintain a Bivens action.
19                 B. Heck Bar
20              Even if plaintiff could state a claim against defendant Vorobyov under Bivens, this action
21   would still be barred because plaintiff remains civilly committed and success on the merits
22   “would necessarily imply the invalidity of [the plaintiff’s] conviction or sentence.” Heck v.
23   Humphrey, 512 U.S. 477, 487 (1994). The court in Heck held that in order to recover damages,
24   “a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal,
25   expunged by executive order, declared invalid by a state tribunal authorized to make such
26
     1
27     “[A] court may take judicial notice of its own records in other cases, as well as the records of an
     inferior court in other cases.” United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980)
28   (citations omitted); Fed. R. Evid. 201(b)(2)).
                                                       3
 1   determination, or called into question by a federal court’s issuance of writ of habeas corpus.” Id.
 2   at 486-87. “[T]he rationale of Heck applies to Bivens actions,” Martin v. Sias, 88 F.3d 774 (9th
 3   Cir. 1996), and to actions challenging civil commitments where the detainee has access to habeas
 4   relief, Huftile v. Micco-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir. 2005); see also 18 U.S.C. §
 5   4247(g) (“Nothing contained in section 4243, 4246, or 4248 precludes a person who is committed
 6   under either of such sections from establishing by writ of habeas corpus the illegality of his
 7   detention.”). Under Heck, plaintiff is barred from seeking damages in a civil suit until such time
 8   that he can demonstrate his revocation and civil commitment have been reversed or otherwise
 9   overturned.
10               C. No Leave to Amend
11            Leave to amend should be granted if it appears possible that the defects in the complaint
12   could be corrected, especially if a plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31
13   (9th Cir. 2000) (en banc); Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se
14   litigant must be given leave to amend his or her complaint, and some notice of its deficiencies,
15   unless it is absolutely clear that the deficiencies of the complaint could not be cured by
16   amendment.” (citing Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987))). However, if, after
17   careful consideration, it is clear that a complaint cannot be cured by amendment, the court may
18   dismiss without leave to amend. Cato, 70 F.3d at 1005-06.
19            The undersigned finds that, as set forth above, the complaint fails to state a claim upon
20   which relief may be granted and that amendment would be futile. The complaint should therefore
21   be dismissed without leave to amend.
22      V.       Motion for Summary Judgment
23            Plaintiff also moves for summary judgment on the ground that the United States has
24   defaulted by failing to respond to his motions. ECF No. 3. The United States is not a party to
25   this action and even if it were, since the motion was filed with the complaint, there are no grounds
26   for default. The motion for summary judgment must therefore be denied.
27      VI.      Plain Language Summary of this Order for a Pro Se Litigant
28            A recommendation is being made to dismiss your complaint without leave to amend
                                                       4
 1   because your allegations do not state any claims for relief. You cannot sue your attorney in a
 2   civil action for violating your Sixth Amendment rights and even if you could, you would have to
 3   overturn your commitment order first.
 4             Accordingly, IT IS HEREBY ORDERED that:
 5             1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 6             2. The Clerk of the Court shall randomly assign a United States District Judge to this
 7   action.
 8             IT IS FURTHER RECOMMENDED that:
 9             1. Plaintiff’s motion for summary judgment (ECF No. 3) be denied.
10             2. The complaint be dismissed without leave to amend.
11             These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
13   after being served with these findings and recommendations, plaintiff may file written objections
14   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
15   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
16   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
17   (9th Cir. 1991).
18   DATED: May 1, 2019
19

20

21

22

23

24

25

26

27

28
                                                        5
